                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

ALLERGAN, INC. and VISTAKON                      )
PHARMACEUTICALS, LLC,                            )
                                                 )
                       Plaintiffs,               )
                                                 )
               v.                                )   C.A. No. 17-1290 (CFC)
                                                 )
AUROBINDO PHARMA LTD.,                           )
AUROBINDO PHARMA USA, INC.                       )
and AUROMEDICS PHARMA LLC,                       )
                                                 )
                       Defendants.               )

                                     STIPULATION AND ORDER

               The Court, upon the consent and request of Plaintiffs Allergan, Inc., and Vistakon

Pharmaceuticals, LLC, (collectively, “Plaintiffs”) and Defendants Aurobindo Pharma Ltd.,

Aurobindo Pharma USA, Inc. and AuroMedics Pharma LLC, (collectively, “Aurobindo”),

hereby acknowledges the following Stipulation and issues the following Order.

                                         STIPULATION

               1.      This Court has subject matter jurisdiction over this patent infringement

action (the “Action”) and personal jurisdiction over Plaintiffs and Aurobindo only for the

purposes of this action. Venue is proper in this Court as to Plaintiffs and Aurobindo only for the

purposes of this action.

               2.      In this Action, Plaintiffs have charged Aurobindo with infringement of

U.S. Patent No. 8,664,215 (“the ‘215 patent”) in connection with Aurobindo’s submission of

Abbreviated New Drug Application (“ANDA”) No. 21-0659 directed to a generic alcaftadine

ophthalmic solution 0.25% product, to the U.S. Food and Drug Administration (“FDA”).

               3.      Aurobindo admits that the submission of ANDA No. 21-0659 to the FDA

for the purpose of obtaining regulatory approval to engage in the commercial manufacture, use,
and/or sale of a generic alcaftadine ophthalmic solution 0.25% product within the United States

before the expiration of the ‘215 patent was a technical act of infringement of that patent under

35 U.S.C. § 271(e)(2)(A). This admission is without prejudice to any claim, defense, or

counterclaim in any possible future action between Aurobindo and any of the Plaintiffs regarding

the ‘215 patent and/or an alcaftadine ophthalmic solution 0.25% product other than the generic

product that is the subject of ANDA No. 21-0659.

                                              ORDER

               Accordingly, pursuant to the above Stipulation, and upon the consent and request

of Plaintiffs and Aurobindo, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

               1.      The filing of ANDA No. 21-0659 was a technical act of infringement of

the ‘215 patent under 35 U.S.C. § 27l(e)(2)(A). No decision of the Court has been obtained by

either party regarding whether any making, using, selling, or offering to sell within the United

States, or importing into the United States, of the generic product described by ANDA 21-0659

would infringe the ‘215 patent.

               2.      Aurobindo, its officers, agents, servants, employees, and attorneys, and all

other persons in active concert or participation with any of them who receive actual notice of this

Order by personal service or otherwise, are hereby enjoined from manufacturing, using, offering

to sell, or selling within the United States, or importing into the United States, the alcaftadine

ophthalmic solution 0.25% product that is the subject of ANDA No. 21-0659 during the life of

the ‘215 patent, including any extensions and pediatric exclusivities, absent a license agreement

or other authorization by Plaintiffs, unless all of the claims of the ‘215 patent are found invalid or

unenforceable by a court decision from which no appeal has been or can be taken, other than a

petition for a writ of certiorari to the U.S. Supreme Court.


                                                  2
              3.      Plaintiffs and Aurobindo each expressly waive any right to appeal or

otherwise move for relief from this Stipulation And Order.

              4.      This Court retains jurisdiction over Plaintiffs and Aurobindo for purposes

of enforcing this Stipulation And Order.

              5.      This Stipulation And Order shall finally resolve this Action between

Plaintiffs and Aurobindo.

              6.      This Stipulation And Order is without prejudice to any claim, defense, or

counterclaim in any possible future action between Aurobindo and any of the Plaintiffs regarding

the ‘215 patent and a product other than the generic alcaftadine ophthalmic solution 0.25%

product that is the subject of ANDA No. 21-0659.

              7.      The Clerk of the Court is directed to enter this Stipulation And Order

forthwith.




                                               3
MORRIS, NICHOLS, ARSHT & TUNNELL LLP            CONNOLLY GALLAGHER LLP

/s/ Derek J. Fahnestock                         /s/ Arthur G. Connolly, III
_____________________________________           _____________________________________
Jack B. Blumenfeld (#1014)                      Arthur G. Connolly, III (#2667)
Derek J. Fahnestock (#4705)                     CONNOLLY GALLAGHER LLP
1201 North Market Street                        The Brandywine Building
P.O. Box 1347                                   1000 West Street, Suite 1400
Wilmington, DE 19899                            Wilmington, DE 19801
(302) 658-9200                                  (302) 757-7300
jblumenfeld@mnat.com                            aconnolly@connollygallagher.com
dfahnestock@mnat.com
                                                Attorneys for Defendants
Attorneys for Plaintiffs
                                                OF COUNSEL:
OF COUNSEL:
                                                Steven J. Moore, Esquire
Scott K. Reed                                   WITHERS BERGMAN LLP
Ha Kung Wong                                    1700 East Putnam Avenue, Suite 400
VENABLE LLP                                     Greenwich, CT 06870-1366
1290 Avenue of the Americas
New York, NY 10104

Attorneys for Allergan, Inc.

November 19, 2018


               SO ORDERED:


               This _____ day of _______________, 2018



                                                  U.S.D.J.




                                            4
